     Case 2:17-cv-01434-KJM-JDP Document 65 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, Jr.,                          Case No. 2:17-cv-01434-KJM-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13             v.                                       FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH LOCAL RULES
14    REDDY, et al.
                                                        ECF No. 58
15                       Defendants.
                                                        RESPONSE DUE WITHIN TWENTY-ONE
16                                                      DAYS
17

18          On November 3, 2020, defendants filed a motion to modify the scheduling order and to

19   compel plaintiff to provide responses to interrogatories and requests for production of documents.

20   ECF No. 58. To date, plaintiff has not filed an opposition or statement of non-opposition to the

21   motion.

22          In cases where a party is incarcerated and proceeding without counsel, a responding party

23   is required to file an opposition or statement of non-opposition not more twenty-one days after the

24   date the motion is served. E.D. Cal. L.R. 230(l). Failure “to file an opposition or to file a

25   statement of no opposition may be deemed a waiver of any opposition to the granting of the

26   motion and may result in the imposition of sanctions.” Id.

27          To manage its docket effectively, the court imposes deadlines on litigants and requires

28   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
                                                        1
     Case 2:17-cv-01434-KJM-JDP Document 65 Filed 12/11/20 Page 2 of 2


 1   or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.

 2   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,

 3   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 4   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 5   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 6            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 7   his failure to prosecute and failure to comply with the court’s local rules. Accordingly, plaintiff is

 8   ordered to show cause within twenty-one days why this case should not be dismissed for failure

 9   to prosecute and failure to comply with the local rules. Should plaintiff wish to continue with this

10   lawsuit, plaintiff shall, within twenty-one days, file an opposition or statement of opposition to

11   defendant’s motion. Failure to comply with this order will result in a recommendation that this

12   action be dismissed.

13
     IT IS SO ORDERED.
14

15
     Dated:      December 11, 2020
16                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
